Dismiss and Opinion Filed January 4, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-20-00999-CR
                                 No. 05-20-01000-CR
                    JESSIE JAMES CASTON JR., Appellant
                                   V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                Trial Court Cause Nos. 2-20-0163 & 2-20-0164

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Myers
      Jessie James Caston Jr. was convicted of credit or debit card abuse against an

elderly individual and aggravated robbery of a person 65 years of age or older.

Appellant entered into a plea agreement with the State in each case, waiving his right

to appeal as part of the agreement. The trial court followed the plea agreement and

assessed punishment at ten and fifteen years, respectively, in prison. As required by

rule 25.2, the trial court prepared and signed a certification of the right to appeal,

stating each case is a plea bargain case and appellant had no right to appeal. After

appellant filed notices of appeal with this Court, the State filed a motion to dismiss
the appeals. After the clerk’s records were filed, we sent a letter questioning our

jurisdiction. Appellate counsel responded, agreeing that the State’s motion was

proper.

      A defendant in a criminal case has the right of appeal as set out in the code of

criminal procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC.

ANN. art. 44.02; TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain

case—that is, a case in which a defendant’s plea was guilty . . . and the punishment

did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant,” a defendant may appeal only “those matters that were raised by written

motion filed and ruled on before trial,” or “after getting the trial court’s permission

to appeal.” TEX. R. APP. P. 25.2(a)(2). When an appellant waives his right to appeal

as part of his plea bargain agreement with the State, a subsequent notice of appeal

filed by him fails to “initiate the appellate process,” thereby depriving this Court of

jurisdiction over the appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex.

Crim. App. 2014).

      Here, appellant entered into plea agreements with the State, agreeing to plead

guilty in exchange for the State’s recommendation that he be assessed ten years in

prison for the credit/debit card abuse case and fifteen years in prison for the

aggravated assault case. He also waived his right to appeal. On October 22, 2020,

the trial court followed the plea bargain agreements, found appellant guilty, and

assessed punishment at ten and fifteen years in prison.

                                         –2–
      The clerk’s records show there were no adverse rulings in any pretrial written

motions. And the trial court’s certifications of appellant’s right to appeal each state

the case involves a plea bargain agreement, and appellant has no right to appeal.

Under these circumstances, appellant’s notices of appeal are ineffective to initiate

the appellate process, and we lack jurisdiction over the appeals. See id.

      We grant the State’s motion and dismiss these appeals for want of jurisdiction.




                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200999F.U05




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JESSIE JAMES CASTON JR.,                     On Appeal from the 382nd Judicial
Appellant                                    District Court, Rockwall County,
                                             Texas
No. 05-20-00999-CR          V.               Trial Court Cause No. 2-20-0163.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Carlyle
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 4th day of January, 2021.




                                       –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JESSIE JAMES CASTON JR.,                     On Appeal from the 382nd Judicial
Appellant                                    District Court, Rockwall County,
                                             Texas
No. 05-20-01000-CR          V.               Trial Court Cause No. 2-20-0164.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Carlyle
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 4th day of January, 2021.




                                       –5–